DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (EP416468, “Yagi”) in view of Fukuoka (JP02097251, “Fukuoka”, using machine translation) and Matsuoka et al. (JP03027749, “Matsuoka”, using machine translation).
Yagi in view of Fukuoka disclose claim 18 except for the second section is frustoconical shaped. Specifically Fukuoka discloses the second section is cylindrical shaped.
Re claim 20, Yagi discloses a method of cooling a rotating electrical machine, the machine comprising 
a stator frame (fig 5, includes 2 & 2a-b),
a stator core 3 (fig 5), 
a stator/frame air gap 30 (fig 5) between the stator frame and the stator core 3, 
end windings 4b extending out of the stator core 3 (fig 5), and 
a baffle 34 for directing cooling air (figs 1-2 & 5, col 6, lns 4-8 & col 8, lns 32-42, discloses fig 5 is identical to figs 1-2 except w/ no bypass on the outer circumference of 2), the baffle 34 including 
a first, disc-shaped section (fig 5, col 6, lns 4-8) including a first surface (figs 5 & above for claim 18) arranged to direct air flow from the stator/frame air gap 30 along an end face of the stator core 3 (figs 5 & below, air flows along or besides stator core end face), the first surface arranged to face the stator core 3 (figs 5 & below, 1st surface faces the axial direction & stator core is axially in front of 1st surface), and being adapted to ensure a first airflow path around the stator core 3 (figs 5 & below, airflow path along 1st surface), 
the method comprising: 
directing air flow from the stator/frame air gap 30, via the first surface, along the end face of the stator core 3 (figs 1 & below, air flows along or besides stator core end face).

    PNG
    media_image1.png
    318
    703
    media_image1.png
    Greyscale

Yagi discloses claim 20 except for:
a second frustoconical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, wherein the second surface extends from a radially inwards edge of the first surface, is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, and is adapted to direct the airflow coming from the first airflow path and to ensure a second airflow path along the end windings; and
the method comprising directing air flow coming from the first airflow path, via the second surface, along the radially outwards surface of the end windings.
Fukuoka discloses the baffle 16 has a second cylindrical shaped section (figs 1-2 & below, pg 2, 1st paragraph, last 4 lns) having a second surface (figs 1-2 & below) arranged to direct air flow along a radially outwards surface of the end windings 9a (figs 1-2), wherein the second surface extends from a radially inwards edge of the first surface (figs 1-2 & below), is arranged to face the radially outwards surface of the end windings 9a (figs 1-2 & below) with an air gap between the second surface and the end windings 9a (figs 1-2 & below), and to ensure a second airflow path along the end windings 9a (figs 1-22nd airflow path along the 2nd surface), and


    PNG
    media_image2.png
    327
    563
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi with a second  cylindrical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, wherein the second surface extends from a radially inwards edge of the first surface, is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, and to ensure a second airflow path along the end windings, and the method comprising directing air flow, via the second surface, along the radially outwards surface of the end windings, as disclosed by Fukuoka, in order to reduce cooling air turbulence, exhaust cooling air efficiently and increase speed of the cooling air, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-8). 
It is pointed out that Yagi in view of Fukuoka discloses the second surface is adapted to direct the airflow coming from the first airflow path and directing air flow coming from the first airflow path via the second surface, since Yagi discloses the first airflow path is along the first surface and Fukuoka discloses the second surface extends 
Yagi in view of Fukuoka disclose claim 20 except for the second section is frustoconical shaped. Specifically Fukuoka discloses the second section is cylindrical shaped.
Matsuoka discloses the baffle 18 (fig 1) includes a section that is frustoconical shaped (figs 1 & below) arranged to face the radially outwards surface of the end windings 12a (figs 1 & below) with an air gap between the surface and the end windings 11a (figs 1-2 & below).

    PNG
    media_image3.png
    211
    493
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second section of Yagi in view of Fukuoka to be frustoconical shaped, as disclosed by Matsuoka, in order to provide a narrow gap between the baffle and the winding to increase the wind speed, as taught by Matsuoka (pg 2, lns 30-31, pg 3, lns 1-4 & pg 3, lns 12-16).

Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
Response to Arguments
Applicant argues that Yagi does not disclose the baffle having a first surface which is: arranged to direct air flow from the stator/frame air gap along an end face of the stator core; and adapted to ensure a first airflow path from the stator/frame air gap around the stator core (pg 8, 2nd to 4th paragraphs & pg 9, 1st to 3rd paragraphs; note: examiner responding to arguments that relate to claim 20). Examiner disagrees.
Yagi clearly shows air flowing axially between the stator 3 and housing 2 then changing to the radial direction along the axial facing face of the stator core 3 (fig 5, air indicated by arrows). Additionally “along” is defined as beside or parallel to the length or direction of (see definition in arguments of final rejection sent 6/26/19, pg 14), and fig 5 clearly shows air flowing beside or parallel to the length or direction of the end face of the stator core 3. 
The remaining arguments with respect to Yagi are disclosed by Fukuoka and Matsuoka (pg 9, 4th paragraph) and have been previously addressed (final rejection mailed 6/23/20, pg 19, 2nd response to argument to pg 20, 3rd response to argument). 
Applicant argues with respect to the novelty of each of Fukuoka and Matsuoka (pgs 10, last three paragraphs to pg 13, 1st three lines). These arguments are not persuasive since examiner is applying a 35 USC 103 obviousness rejection of Yagi in view of Fukuoka and Matsuoka to claims 18 and 20.
Applicant’s argues that one in the art would not combine Yagi and Fukuoka (pg 13, arguments w/ respect to first point). Examiner disagrees. 
Applicant’s main point is that the baffle 16 of Fukuoka prevents radial air from the rotor/stator gap 14 and directs the air axially along the stator windings 9a (fig 1). The In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fukuoka teaches the structure of the baffle 16 blocks airflow from going into area A in order to prevent turbulence of the cooling air F (fig 1, pg 2, 2nd para, lns 1-6). Looking at Yagi fig. 5 (see below) there is also an area outside of the end windings 4b similar to area A of Fukuoka, so by adding the second section of 16 of Fukuoka with the baffle of Yagi will reduce turbulence in the cooling airflow along the end windings, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-9). 
The combination of Yagi in view of Fukuoka would not have to both block radially outward airflow and allow radially inward airflow towards the stator winding, as applicant argues (pg 13, 2nd to last paragraph), but prevent air from entering the area of turbulence after passing the baffle 34 of Yagi, which adding the second section of 16 of Fukuoka to the baffle 34 of Yagi would accomplish. 


    PNG
    media_image4.png
    377
    796
    media_image4.png
    Greyscale

Applicant argues that to configure the baffle of Yagi with the second section of Fukuoka requires the baffle of Yagi to be connected to the end face of the stator core st full paragraph). Examiner disagrees. 
As discussed in the previous response, Fukuoka teaches providing the portion of 16 to block area A, which if incorporated with Yagi would not require attachment of the baffle to the stator.
Applicant argues that the combination of Yagi in view of Fukuoka does not disclose the first surface to ensure a first airflow path from the stator/frame air gap around the stator core and to ensure a second airflow path along the end windings (pg 14, 2nd full paragraph to 4th full paragraph). Examiner disagrees.
As discussed above in the first response Yagi discloses the first surface to ensure a first airflow path from the stator/frame air gap around the stator core (fig 5) and Fukuoka discloses the second surface to ensure a second airflow path along the end windings (fig 1). Yagi discloses the air inlet 20 (fig 5) and outlet 21 (fig 5) and shows the air flows in the axial direction after passing the baffle 34 (fig 1), so adding the second section of 16 of Fukuoka to the baffle 34 discloses the two air paths.
Applicant argues Matsuoka does not teach the deficiencies of Yagi in view of Fukuoka (pg 14, last paragraph to pg 15, 1st to 2nd paragraphs). 
As discussed previously above, Yagi in view of Fukuoka disclose the deficiencies applicant argues are not disclosed. 
Additionally it is pointed out that if a similar amendment is made to claim 20 that was made to claim 18, claim 20 would be allowable.

Allowable Subject Matter
Claims 18-19 and 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allow claim 18 and its dependent claims 19 and 24-41 is the inclusion of the limitations, inter alia, of:
“A rotating electrical machine comprising a stator frame and a stator core with a stator/frame air gap between the two, end windings extending out of the stator core, and a baffle for directing cooling air from the stator/frame air gap, the baffle comprising: 
a first, disc-shaped section, the first section having a first surface arranged to direct air flow from the stator/frame air gap along an end face of the stator core; 
a second frustoconical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings; and 
a third, curved annular section, the third section having a third surface extending from an end of the second surface, the third surface curving from an axial direction to a radial direction, 
wherein the second surface extends from a radially inwards edge of the first surface, 
wherein the first surface is arranged to face the stator core, the first surface being adapted to ensure a first airflow path from the stator/frame air gap around the stator core, 
wherein the second surface is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, the 
wherein the third surface is arranged to direct air flow around an extremity of the end windings.”
The closest prior art Yagi et al. (EP416468), Fukuoka (JP02097251), and Matsuoka et al. (JP03027749), either alone or in combination disclose the above limitations. 
Upon further consideration of the rejection of claim 18 to Yagi in view of Fukuoka and Matsuoka, it is not clear one in the art would combine the baffle third curved surface of Fukuoka or Matsuoka with the baffle of Yagi. 
Yagi discloses the cooling air leaves through the air outlet port 20 (fig 5), which is located level with the end winding 4b (fig 5), where the curved surfaces of the baffles of Fukuoka (figs 1 & annotated fig 1 on pg 11 of rejection mailed 1/22/21, for baffle 16) and Matsuoka (fig 1, 18a) are both directed to a point below a fin of a fan (Fukuoka, fig 1, fan 11; & Matsuoka, fig 1, fan 5). Since Yagi does not disclose a fan and the air outlet port 20 is level with the baffle 34, it is not apparent there is motivation to employ a curved baffle third surface with the baffle of Yagi.

The main reason for allowing claim 42 is the inclusion of the limitations, inter alia, of:
“A rotating electrical machine comprising a stator frame and a stator core with a stator/frame air gap between the two, end windings extending out of the stator core, landing bars engageable with the stator core and extending from the stator core toward 
the baffle comprising: 
a first, disc-shaped section, the first section including cutouts configured to engage with the landing bars to inhibit rotation of the baffle relative to the stator core, and a first surface arranged to direct air flow from the stator/frame air gap along an end face of the stator core; and 
a second frustoconical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, 
wherein the second surface extends from a radially inwards edge of the first surface, 
wherein the first surface is arranged to face the stator core, the first surface being adapted to ensure a first airflow path from the stator/frame air gap around the stator core, and 
wherein the second surface is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, the second surface being adapted to direct the airflow coming from the first airflow path and to ensure a second airflow path along the end windings.”
The closest prior art Yagi et al. (EP416468) and Kreitzer (US7348697) do not alone or in combination disclose the above limitation. 
Yagi does not disclose the first section of baffle 34 having cutouts for the landing bars 2c (fig 5), or the landing bars 2c engaging with the first section of the baffle 34 (fig 5).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834